


116 HRES 272 IH: Affirming that all men and women are created equal.
U.S. House of Representatives
2019-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
1st Session
H. RES. 272
IN THE HOUSE OF REPRESENTATIVES

March 29, 2019
Mrs. Lawrence (for herself, Mrs. Carolyn B. Maloney of New York, Ms. Speier, Ms. Haaland, Mr. Nadler, Mr. Pallone, Ms. Omar, Ms. Matsui, Ms. Eshoo, Ms. Dean, Mr. Tonko, Ms. Garcia of Texas, Ms. Scanlon, Ms. Spanberger, Mrs. Demings, Ms. Kaptur, Ms. Plaskett, Ms. Wasserman Schultz, Mr. Butterfield, Mr. Cummings, Mrs. Lowey, Ms. Lee of California, Ms. Judy Chu of California, and Ms. Adams) submitted the following resolution; which was referred to the Committee on the Judiciary

RESOLUTION
Affirming that all men and women are created equal.
 
 
Whereas the advancement of gender equality is fundamental to the democracy of the United States;  Whereas the Declaration of Independence states, We hold these truths to be self-evident, that all men are created equal, that they are endowed by their Creator with certain unalienable Rights, that among these are Life, Liberty and the pursuit of Happiness; 
Whereas the Declaration of Sentiments and Resolutions, drafted by Elizabeth Cady Stanton at Seneca Falls, New York, in 1848, and based on the Declaration of Independence, reiterates that both genders are endowed with unalienable rights to life, liberty, and the pursuit of happiness;  Whereas, in 1919, the 66th Congress of the United States passed a resolution proposing an amendment to the Constitution extending the right of suffrage to women; 
Whereas, in 1920, the 19th Amendment was adopted to the Constitution of the United States, guaranteeing all women the right to vote in elections throughout the country;  Whereas the resolution proposing the Equal Rights Amendment to the States for ratification, which was first introduced in Congress in 1923 and agreed to with bipartisan support in 1972, provides that Equality of rights under the law shall not be denied or abridged by the United States or by any State on account of sex, thereby ensuring the same constitutional protections for both men and women; 
Whereas women have served in the labor movements, civil rights movements, and other causes to create a more fair and just society for all; and  Whereas, while there has been exceptional progress towards gender equality and parity in the United States since the drafting of the Declaration of Sentiments and Resolutions in 1848, women continue to experience institutionalized discrimination, gender-based violence, and systematic barriers to equality: Now, therefore, be it 
 
That the House of Representatives— (1)recognizes that all men and women are created equal; 
(2)honors the historic and ongoing contributions and achievements of women in the United States that have led to a more just and equal society;  (3)reaffirms its commitment to pursuing policies that achieve true political and social equality for women, commensurate with their role in life in the United States and society; and 
(4)reaffirms its support of legislative initiatives to put the Equal Rights Amendment in the Constitution to achieve legal equality for women.   